Title: Circular to the Governors of the States, 25 February 1803
From: Jefferson, Thomas
To: Governors of the States


          
            Sir
            Washington City February 25th. 1803 
          
          In compliance with a request of the House of Representatives of the US. as well as with a sense of what is necessary, I take the liberty of urging on you the importance and indispensible necessity of vigorous exertions, on the part of the state governments, to carry into effect the militia system adopted by the national legislature, agreeably to the powers reserved to the states respectively, by the constitution of the US. and in a manner the best calculated to ensure such a degree of military discipline, & knowledge of tactics, as will, under the auspices of a benign providence, render the militia a sure and permanent bulwark of national defence.
          None but an armed nation can dispense with a standing army. to keep ours armed and disciplined, is therefore at all times important. but especially so at a moment when rights the most essential to our welfare have been violated, and an infraction of treaty committed without colour or pretext. and altho’ we are willing to believe that this has been the act of a subordinate agent only, yet it is wise to prepare for the possibility that it may have been the leading measure of a system. While therefore we are endeavoring, and with a considerable degree of confidence, to obtain by friendly negociation a peaceable redress of the injury, and effectual provision against it’s repetition, let us array the strength of the nation, and be ready to do with promptitude & effect whatever a regard to justice & our future security may require. 
          In order that I may have a full and correct view of the resources of our country in all it’s different parts, I must desire you, with as little delay as possible, to have me furnished with a return of the militia, & of the arms & accoutrements of your state, and of the several counties, or other geographical divisions of it. 
          Accept assurances of my high consideration and respect.
        